246 S.E.2d 12 (1978)
295 N.C. 471
Robert O. WILLIAMS
v.
G. Perry GREENE, Edward W. Jones and J. D. Cabe.
Supreme Court of North Carolina.
July 14, 1978.
Blackwell M. Brogden, Blackwell M. Brogden, Jr., for plaintiff.
Rufus L. Edmisten, Atty. Gen., William W. Melvin, Deputy Atty. Gen., for the defendants.
Plaintiff's notice of appeal and petition for discretionary review under GS 7A-31, 36 N.C.App. 80, 243 S.E.2d 156. Petition denied. Motion of the Defendants to dismiss the appeal for lack of substantial constitutional question. Allowed.